By the Court,
Cole, J.
Within the decisions of this court in Pierce vs. Kneeland, 9 Wis., 23; and Hill vs. Hoover, id., 15, we cannot see how we can affirm the order in this case. A previous motion was made in the circuit court of La Fay-ette county to set aside the sales under the execution, &c., and that motion was sustained. From the order setting aside the sales, appeals were duly taken to this court, and upon the hearing of the appeals the orders of the circuit court setting aside the sales, were reversed. But in reversing those orders no leave was granted to the respondent to renew the motion in the circuit court, which we think was necessary, in order to entitle the respondent to make another application to set aside the sales. The motion now made has in view precisely the same object and purpose as the former one, based, it is true, upon new grounds. But if a second motion can be made to set aside these sales, why may not a third and fourth, and an indefinite number of motions be made for the same object, if the court should continue to deny the motions, upon the grounds upon which they aré severally founded ? A denial by this court of the former motion to set aside the sales must, we think, be considered as a bar to the respondent’s right to make another application for the same purpose, the respondent not having obtained leave to renew that motion, on such reversal here. See the authorities cited in case of Pierce vs. Kneeland. Supra.
*432■It follows therefore that the order of the circuit court setting aside and vacating the sale of the real estate to the appellant must be reversed.